Case 5:19-cv-02223-RGK-SHK Document 27 Filed 09/11/20 Page 1 of 1 Page ID #:144
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL


 Case No.       5:19-cv-02223-RGK-SHK                                   Date: September 11, 2020

 Title: Hanna Rhee v. Dev Appannagari Gnanadev



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                 D. Castellanos                                          Not Reported
                 Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                 None Present                                            None Present


 Proceedings:      (IN CHAMBERS) ORDER SETTING BRIEFING SCHEDULE ON
                   DEFENDANT’S MOTIONS TO DISMISS AND STRIKE

        The Court has received the Motion to Dismiss (“MTD”) and Motion to Strike Allegations
 from Complaint (“MTS”) (cumulatively “Motions”) filed by Defendant Dev Appannagari
 Gnanadev (“Defendant”) on August 28, 2020. Electronic Case Filing Number (“ECF No.”) 25,
 MTD; ECF No. 26, MTS. At this time, the Court concludes that a hearing on the Motions is not
 necessary. See C.D. Cal. Local Civ. R. (“L.R.”) 7-15. The Court may later schedule a hearing if it
 determines, upon further review, that one would be helpful.

 THEREFORE,

    1.) The hearing noticed for October 6, 2020 is hereby VACATED and the matter taken off
        calendar.

    2.) Plaintiff Hanna Rhee’s (“Plaintiff’s) opposition, or notice of non-opposition, to the Motions
        must be served and filed on or before September 24, 2020. An opposition should be limited
        to issues raised in the MTD.

        Unless the Court orders otherwise, Defendant shall not file a reply to Plaintiff’s opposition.
 The Motions will be taken under submission as of the date Plaintiff’s opposition is due and/or filed
 and will be decided on the papers without oral argument.

        Plaintiff is advised that failure to oppose the Motions may be construed as consent to
 the granting of the Motions and may result in dismissal of the action under L.R. 7-12.

            IT IS SO ORDERED


   Page 1                            CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
